Citation Nr: 1516380	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-26 390A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION


The Veteran served on active duty from January 1986 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

At the time the Board issued its March 26, 2015 decision, the Veteran's representative had not been given the standard 90-day period to submit additional evidence and/or argument in connection with this appeal. 


Accordingly, the March 26, 2015 Board decision addressing the issue of entitlement to a total disability rating for compensation based upon individual unemployability is vacated.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




